

113 S975 RS: Court-Appointed Guardian Accountability and Senior Protection Act
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 277113th CONGRESS1st SessionS. 975IN THE SENATE OF THE UNITED STATESMay 16, 2013Ms. Klobuchar (for herself, Mr. Cornyn, Mr. Nelson, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryDecember 19, 2013Reported by Mr. Leahy, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo provide for the inclusion of court-appointed
		  guardianship improvement and oversight activities under the Elder Justice Act
		  of 2009.1.Short
			 titleThis Act may be cited as
			 the Court-Appointed Guardian
			 Accountability and Senior Protection Act.2.Court-appointed
			 guardianship oversight activities under the Elder Justice Act of
			 2009Section 2042(c) of the
			 Social Security Act (42 U.S.C. 1397m–1(c)) is amended—(1)in paragraph (1),
			 by inserting (and, in the case of demonstration programs described in
			 paragraph (2)(E), to the highest courts of States) after
			 States;(2)in paragraph (2)—(A)in the matter
			 preceding subparagraph (A), by inserting (and the highest courts of
			 States, in the case of demonstration programs described in subparagraph
			 (E)) after local units of government;(B)in subparagraph (D), by striking
			 or after the semicolon;(C)by redesignating
			 subparagraph (E) as subparagraph (F); and(D)by inserting
			 after subparagraph (E), the following new subparagraph:(E)subject to
				paragraph (3), programs to assess the fairness, effectiveness, timeliness,
				safety, integrity, and accessibility of adult guardianship and conservatorship
				proceedings, including the appointment and the monitoring of the performance of
				court-appointed guardians and conservators, and to implement changes deemed
				necessary as a result of the assessments such as mandating background checks
				for all potential guardians and conservators, and implementing systems to
				enable the annual accountings and other required conservatorship and
				guardianship filings to be completed, filed, and reviewed electronically in
				order to simplify the filing process for conservators and guardians and better
				enable courts to identify discrepancies and detect fraud and the exploitation
				of protected persons;
				or;(3)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;(4)by inserting
			 after paragraph (2), the following new paragraph:(3)Requirements
				for court-appointed guardianship oversight demonstration programs(A)Award of
				grantsThe Secretary shall award grantsAny grants the Secretary awards to the highest courts of
				States for demonstration programs described in paragraph (2)(E) shall be based on the
				recommendations of the Attorney General and the State Justice Institute, as established by section 203 of the State Justice Institute Act of 1984 (42 U.S.C. 10702).(B)CollaborationThe
				highest court of a State awarded a grant to conduct a demonstration program
				described in paragraph (2)(E) shall collaborate with the State Unit on Aging
				for the State and the Adult Protective Services agency for the State in
				conducting the demonstration
				program.;(5)in paragraph (4)
			 (as redesignated by paragraph (3) of this section), by inserting (and,
			 in the case of demonstration programs described in paragraph (2)(E), the
			 highest court of a State) after a State; and(6)in paragraph (5)
			 (as so redesignated), by inserting (or, in the case of demonstration
			 programs described in paragraph (2)(E), the highest court of a State)
			 after State each place it appears.December 19, 2013Reported with amendments